OPINION
{¶ 1} Jason T. McDaniel is appealing from the imposition of a consecutive sentence the trial court imposed in one of three companion cases. The trial court imposed concurrent sentences on the first two of these cases, but in Case No. 2003-CR-1733, the trial court imposed a six-month incarceration sentence for receiving stolen property and made it consecutive to the sentences in the other two cases. McDaniel's sole assignment of error is the imposition of the consecutive sentence in that case. He argues that the court failed to make the findings imposed by R.C. 2929.14(E).
 {¶ 2} The state concedes error in its brief and acknowledges that the court failed to make the required findings in order to impose a consecutive sentence, nor did it give any reasons as required by R.C.2929.19(B)(2). The appellant and appellee both maintain that the case should be remanded for re-sentencing. We find that disposition well taken, and we therefore reverse the judgment in Case No. 2003-CR-1733 and remand it for re-sentencing.
Brogan, J. and Grady, J., concur.